42 A.3d 155 (2012)
210 N.J. 151
In the Matter of Joseph T. MONGELLI, an Attorney at Law (Attorney No. XXXXXXXXX).
D-116 September Term 2011, 070686
Supreme Court of New Jersey.
May 9, 2012.

ORDER
JOSEPH T. MONGELLI, formerly of ELMWOOD PARK, who was admitted to the bar of this State in 1990, having pleaded guilty in the Supreme Court of the State of New York to one count of third-degree Grand Larceny, in violation of Penal Law § 155.35(6), Securities Fraud, in violation of General Business Law § 352-C(6), and one Count of first-degree Scheme to Defraud, in violation of Penal Law § 190.65(1)(b);
And JOSEPH T. MONGELLI having consented through counsel to his temporary suspension from the practice of law pending the conclusion of ethics proceedings in this matter;
And good cause appearing;
It is ORDERED that pursuant to Rule 1:20-13(b)(1), JOSEPH T. MONGELLI is temporarily suspended from the practice of law pending the final resolution of ethics proceedings against him, effective immediately and until the further Order of this Court; and it is further
ORDERED that JOSEPH T. MOGELLI be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that JOSEPH T. MOGELLI comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State.